THEATTORNEYGENEEZAL
                        QF   TEXAS




Honorable Wayne Burns        Opinion No. C-19
County Attorney
Howard County                Re:    Authority of the County School
Big Spring, Texas                   Trustees of Howard County to
                                    rescind annexation orders pre-
Dear Mr. Burns:                     viously adopted.
         You have requested our opinion on the following matter:
          "Your opinion is respectfully requested as to
     the following set of facts:
         "Pursuant to Article 2922.Aof the Civil Stat-
    utes, the County School Trustees of Howard County
    annexed the Center Point Common School District and
    the Gay Hill Common School District to the Big
    Spring Independent School District. This action
    occurred on May 4, 1960, and subsequent to this ac-
    tion of the County School Trustees, each of the
    common school districts perfected their appeal from
    this action to the District Court of Howard County,
    and litigation as to the validity of the annexation
    has ensued thereafter up to the present time, where
    the case is now being considered by the Appellate
    Courts. Presently the County School Trustees are
    considering rescinding their annexation order of
    bfay4, 1960.
        "Specifically, your opinion is requested to state
    whether or not the County School Trustees have the
    authority and power to rescind the annexation orders
    of i%y 4, 1960."
          In Weinert Indevendent School District v. Ellis, 52
S.W.2d 370 (Tex.Civ.App. 19321, it was held that where the
county trustees had validly detached territory from a school
district, and attached it to another, mere attempted recission
of the order was void, the Court stating the rule as follows:
         II      When the order was made and entered
    detachini the territory in question from the com-
    mon school district, and attaching it to the in-
    dependent school district the petitioners residing
    within the attached territory thereupon acquired
    rights and privileges not theretofore existing.

                             -79-
                                                          .’    _,




Hon. Wayne Burns, page 2   (C-19)


     One of such rights was to send their children
     to the independent school district as a free
     school. The attempted rescission of the order,
     if valid, affected such right.
         "We have reached the conclusion that the
    county school trustees had no authority to re-
    scind their former action, and that to place
    the territory in question back into the common
    school district required exactly the same pro-
    cedure as though it was at all times a part of
    the territory of the independent school dis-
    trict and was desired to attach it to the com-
    mon school district.
         "We have been unable to find any direct
    authority on the question in the decisions in
    this state, but in Corpus Juris, vol. 56, p.
    239, it is said: 'After an order creating or
    altering a school district or other local
    school organization has become final and ef-
    fective it cannot be rescinded, except by fol-
    lowing the procedure prescribed by statute for
    dissolving or altering districts, and subject
    to any restrictions thereby imposed.' Finney
    County School Dist. v. Wilson, 104 Kan. 153,
    177 P. 523."
          In District Trustees of Camnbellton Consolidated Com-
mon School District No. 16 v. Pleasanton Indevendent School Dis-
trict,
application for writ of error), the Court
tion order adopted pursuant to the provisions of Article 2922a,
Vernon's Civil Statutes, could not be rescinded at a subseouent
meeting, stating:
         "After the Board voted for annexation on
    February 27 and adjourned, the action became
    final and could not be rescinded at a subsequent
    meeting. . . .*I
          In Attorney General's Opinion v-1280 (1951), it was
held:
         "Accordingly, we are of the opinion that
    the county school board of Shelby County did not
    have authority to rescind its order of annexa-
    tion of April 25, 1951, by its subsequent order

                           -SO-
-   -




        Hon. Wayne Burns, page 3   (C-19)


              dated July 9, 1951. The rescinding order of
              July 9, 1951, is invalid in that it in no
              way complies with the school laws relative to
              changing the boundaries or composition of
              school districts."

                  In view of the foregoing, you are advised that if the
        annexation order of the County School Trustees of Howard County,
        dated May 4, 1960, is a valid order, the County School Trustees
        do not have the authority to rescind such annexation order. In
        this connection, this opinion is not to be construed as passing
        on the validity of such order, since that question, according
        to your request, is currently involved in litigation pending in
        the appellate courts of this State.



                   If a valid annexation order is adopted pur-
              suant to the provisions of Article 2922a, Ver-
              non's Civil Statutes, such annexation order can-
              not be rescinded at a subsequent meeting of the
              county school trustees.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General



        JR:ms:wb
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Pat Bailey
        Murray Jordan
        Paul Phy
        APPROVED FOR THE ATTORNEY GENERAL
        BY:   Stanton Stone




                                   -8P-